Title: To Thomas Jefferson from Mark Willcox, 14 October 1808
From: Willcox, Mark,Lownes, Caleb
To: Jefferson, Thomas


                  
                     Philadelphia October 14th. 1808.
                  
                  To Thomas Jefferson, President of the United States of America,
                  The memorial of the Subscribers, a Committee appointed by the Commissioners for carrying into effect an Act of the Legislature of Pennsylvania entitled “An Act to enable the Governor to incorporate a company for making an artificial road from the City of Philadelphia, by Chad’s ford on Brandywine to the line of the State in a direction towards Baltimore,”
                  Respectfully sheweth,
                  That the company having complied with the provisions of the Act, have been incorporated agreeably to its directions, and the line of the road, which must strike Chad’s ford, on Brandywine, and pass through the village of New-London, will be ascertained in the course of a few weeks.
                  The advantages of the projected road, your memorialists conceive, will not be confined to its immediate neighbourhood, but will be of great national utility. For, should it be continued to Baltimore, as your memorialists confidently hope, it will strike the Susquehannah six miles above Havre de Grace, and touch Belle Air the County town of Hartford, Maryland, which will reduce the distance from Philadelphia to Baltimore to about ninety miles. It will pass thro’ a part of Pennsylvania flourishing by the establishment of many useful manufactories, and rapidly advancing in agricultural Improvements, and will obviate the inconvenience and danger now so deeply felt in crossing the Susquehannah at Havre de Grace.
                  Your memorialists have been appointed by the above named Commissioners to devise the means best calculated to promote the objects of the Incorporation, but after mature deliberation they greatly doubt the success of the undertaking without other assistance than that which can be obtained from individual enterprize.
                  Your memorialists, however, encouraged by the resolution of the Senate of the United States in relation to roads and canals, and the luminous report of the Secretary of the Treasury in obedience thereto, and considering the views of the Company as blended with those of the United States, they respectfully request of you such notice of their undertaking as will be most likely to further its success.
                  
                     Mark Willcox 
                     
                     Caleb Lownes 
                     
                  
                  
                     By direction and on behalf of the Commissioners, appointed by the Legislature of Pennsylvania, “for making an Artificial road from Philadelphia, by Chaddsford on Brandywine, to the line of the State, in a direction towards Baltimore.”
                     
                  
               